283 F.2d 532
Eliot BERKWIT, Appellant,v.Murray FERGUSON, Trustee of the Estate of Equitable PlanCompany, Debtor, Appellee.
No. 16778.
United States Court of Appeals Ninth Circuit.
Oct. 12, 1960.

Eller, Winton & Winkelman, Peter M. Winkelman, George M. Dell, Beverly Hills, Cal., for appellant.
C. E. H. McDonnell, Los Angeles, Cal., Frederick J. Kling, McCutchen, Black, Harnagel & Shea, Los Angeles, Cal., for appellee.
Before STEPHENS and BARNES, Circuit Judges, and BOLDT, District Judge.
PER CURIAM.


1
This appeal is from a district court order affirming on review the referee's denial of appellant's creditor claim against a bankrupt corporation.  The claim is based on an alleged employment contract purportedly approved by the board of directors of the corporation at meetings on June 6, 1957 and July 1, 1957.  Both the referee and the district court found and held that no meeting of the corporation directors was held on the dates specified and that the alleged contract was not authorized, approved or ratified.


2
Appellant contends that the findings of fact referred to are not supported by the evidence and that efforts of the California Corporation Commissioner to terminate appellant's employment were void because based on unconstitutional state statutes.


3
When reviewed and considered as a whole, the record discloses substantial evidence from which inferences can reasonably be drawn that fully support the facts found as above stated.  Such holding obviates consideration of appellant's other contentions.


4
The judgment of the district court is affirmed.